DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aderman (US 8,827,781) in view of Lafleur (US 5,168,915).
With respect to claim 1 Aderman discloses a ceiling vent for an animal house having a frame [reference character 16]  that is open at its top and bottom and a pair of louvers [reference character 50] pivotably mounted in the frame such that each louver of the pair of louvers pivots between an open position and a closed position relative the frame, each louver of the pair louvers having a pivot end [reference character 60], wherein the pivot end of a first louver of the pair of louvers is located adjacent to but spaced apart from the pivot end of a second louver of the pair of louvers [see Fig. 5].
Aderman does not disclose a sealing mechanism positioned in the space between the first and second louvers so as to press on the pivot ends of the first and second louvers such that the sealing mechanism reduces the flow of air through the space, wherein when the first and second louvers pivot between the open and closed positions, the pivot end of the first and second louvers slide relative the sealing mechanism.
Lafleur discloses a sealing mechanism [reference character 46] positioned in the space between the first and second panels [reference character 12] so as to press on the pivot ends of the first and second louvers such that the sealing mechanism reduces the flow of air through the space, wherein when the first and second louvers pivot between the open and closed positions [Fig. 3 and Fig. 2, respectively], the pivot end of the first and second louvers slide relative the sealing mechanism. Note that the relative movement of the two panels taught by Aderman is analogous to the movement of the panels taught by Lafleur
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the vent taught by Aderman by including the seal taught by Lafleur on the pivot ends of the louver taught by Alderman in order to form a weatherproof and airtight joint between the panels [column 4 lines 6-11 of Aderman].
With respect to claim 2 Aderman does not disclose that the sealing mechanism provides an air tight seal between the pivot ends of the louvers.
Lafleur discloses a sealing mechanism [reference character 46] positioned in the space between the first and second panels [reference character 12] so as to press on the pivot ends of the first and second louvers such that the sealing mechanism reduces the flow of air through the space, wherein when the first and second louvers pivot between the open and closed positions [Fig. 3 and Fig. 2, respectively], the pivot end of the first and second louvers slide relative the sealing mechanism. Lafleur further discloses that the “…seals 46, make a weather-proof joint between adjacent panels” [column 4 lines 10-11], a person having ordinary skill in the art would recognize that that the disclosure of a weather proof seal (in combination with the Figures) would result in an airtight joint.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the vent taught by Aderman by including the seal taught by Lafleur on the pivot ends of the louver taught by Alderman in order to form a weatherproof and airtight joint between the panels [column 4 lines 10-11 of Lafleur].
With respect to claim 3 Aderman does not disclose that the sealing mechanism comprises a bulb seal formed from a flexible material that compresses when pressed between the pair of louvers.
Lafleur discloses a sealing mechanism [reference character 46] positioned in the space between the first and second panels [reference character 12] so as to press on the pivot ends of the first and second louvers such that the sealing mechanism reduces the flow of air through the space, wherein when the first and second louvers pivot between the open and closed positions [Fig. 3 and Fig. 2, respectively], the pivot end of the first and second louvers slide relative the sealing mechanism. Lafleur further discloses that the sealing mechanism comprises a bulb seal formed from a flexible material that compresses when pressed between the pair of louvers [see Fig. 2-3].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the vent taught by Aderman by including the seal taught by Lafleur on the pivot ends of the louver taught by Alderman in order to form a weatherproof and airtight joint between the panels [column 4 lines 10-11 of Lafleur].
With respect to claim 4 Aderman does not disclose the bulb seal has a tubular body with a length substantially equal to a length of the pivot ends of the pair of louvers.
Lafleur further discloses that the bulb seal has a tubular body with a length substantially equal to a length of the pivot ends of the pair of louvers [see Figs. 2-3].
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the vent taught by Aderman by including the seal taught by Lafleur on the pivot ends of the louver taught by Alderman in order to form a weatherproof and airtight joint between the panels [column 4 lines 10-11 of Lafleur].
With respect to claim 5 Aderman does not disclose that the bulb seal has at least one mounting flange extending from the tubular body used to interface with the frame to hold the bulb seal in place.
Lafleur further discloses that the bulb seal has at least one mounting flange [see annotated Fig. 3, below] extending from the tubular body used to interface with the frame to hold the bulb seal in place.
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the vent taught by Aderman by including the seal taught by Lafleur on the pivot ends of the louver taught by Alderman in order to form a weatherproof and airtight joint between the panels [column 4 lines 10-11 of Lafleur].


    PNG
    media_image1.png
    760
    649
    media_image1.png
    Greyscale


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762